DETAILED ACTION
This Office Action is in response to the amendment filed on 03/17/2020.  
In the instant amendment, claims 1, 8 and 15 are amended; claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and are pending. THIS ACTION IS MADE FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The 35 U.S.C. 101 rejection to claim 15-20 is withdrawn. 
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.
Applicant argues (on pages 9-10) that Vangeel in view of Bandara does not disclose or suggest “receiving an action request to adjust a building device of a building system from a user device with no token; transmitting the action request along with a request for a valid token to an authorization system; obtaining, from the authorization system, a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request; validating the token from the previous action request; and adjusting the building device when the token from the previous action request has been validated”
In response, the Examiner respectfully disagrees with the applicant. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of invention. Here the limitation ends with a comma then the next line starts a new amended limitation where new prior art was applied. “Although the specifications may well indicate that certain embodiments are preferred, particular embodiments appearing in a specification will not be read into the claims when the claim language is broader than such embodiments.” (Electro Med. Sys. S.A. v. Cooper Life Sciences Inc., 34 F. 3d 1048, 1054 (Fed. Cir. 1994)). In this case, Vangeel discloses receiving an action request to adjust a building device from a user device with no token (See Vangeel, [0084], [0098], [0238]-[0239] and [0216]). Bandara was used in combination with Vangeel to disclose transmitting the action request along with a request for a valid token to an authorization system; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph; Step 3 of Section IV, Pages 214-215, & FIG 5) obtaining, from the authorization system, a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph; Step 3 of Section IV, Pages 214-215, & FIG 5) validating the token from the previous action request; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph; Step 3 of Section IV, Pages 214-215, & FIG 5) and adjusting the building device when the token from the previous action request has been validated,” (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph; Step 3 of Section IV, Pages 214-215, & FIG 5)
Applicant's arguments (page 10): Additionally, as to the dependent
claims 2-7, 9-14 and 16-20  the Applicant argues that the claims are dependent
directly or indirectly from a respective one of claims of independent claims 1, 8 and 15 and are therefore distinguished from the cited art at least by virtue OR
allowable at least based on of their additionally recited patentable subject matter.
The Examiner disagrees with the Applicants. The Examiner respectfully
submits that the dependent claims 2-7, 9-14 and 16-20 are rejected at least
based on the rationale and response presented to the argument for their
respective base claims, and the reference applied to claims 2-7, 9-14 and 16-20. Therefore, in view of the above reasons, the Examiner maintains the rejection
with the cited prior art references.
Therefore, in view of the above reasons, the Examiner maintains the
rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel et al ("Vangeel," US 20160095189) in view of Bandara et al (“Bandara,” “Access Control Framework for API-Enabled Devices in Smart Buildings,” The 22nd Asia-Pacific Conference on Communications (APCC2016), Pages 210-217). 

Regarding claim 1, Vangeel discloses a method of controlling a building system, the method comprising:
receiving an action request to adjust a building device from a user device with no token; (Vangeel, [0084], [0098], [0238]-[0239] & [0216], describes receiving an action request to dim a light source from a smart phone without the use of a token)
Vangeel fails to explicitly disclose transmitting the action request along with a request for a valid token to an authorization system; obtaining, from the authorization system,  a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request; validating the token from the previous action request; and adjusting the building device when the token from the previous action request has been validated. 
However, in an analogous art, Bandara discloses transmitting the action request along with a request for a valid token to an authorization system; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph; Step 3 of Section IV, Pages 214-215, & FIG 5 describe sending the request along with a request for a valid token to an authorization system)
obtaining, from the authorization system,  a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request;  (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters [access device(s)]; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT))  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
validating the token from the previous action request; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
and adjusting the building device when the token from the previous action request has been validated  (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bandara with
the method and system of Vangeel to include transmitting the action request along with a request for a valid token to an authorization system; obtaining, from the authorization system,  a token determined by the authorization system for a previous action request sent by the user device to an access device to adjust the building device when the token exists from the previous action request; validating the token from the previous action request; and adjusting the building device when the token from the previous action request has been validated. One would have been motivated to provide an access control framework for API-enabled devices in smart buildings where devices may be attached or removed dynamically (Bandara, Page 217, Left Column, Last Paragraph). 

Regarding claim 2, Vangeel and Bandara disclose the method of claim 1. 
Vangeel further discloses further comprising: transmitting an adjustment acknowledgement to the user device when the building device has been adjusted, (Vangeel, [0258], [0270] & [0216], describes sending an acknowledgement by a monitoring dashboard to the user device when the lighting system has been adjusted)

Regarding claim 3, Vangeel and Bandara disclose the method of claim 2. 
Vangeel further discloses further comprising:
	activating an alarm on the user device with the adjustment acknowledgement is received, (Vangeel, [0258], [0270] & [0216], describes activating an alarm on a smart phone with an adjustment acknowledgment by a monitoring dashboard) 

Regarding claim 4, Vangeel and Bandara disclose the method of claim 2. 
Vangeel further discloses further comprising:
	displaying the adjustment acknowledgment on the user device when the adjustment acknowledgement is received, (Vangeel, [0270] & [0216], describes displaying a monitoring dashboard for adjustments made on the smartphone when the adjustment acknowledgment is received) 

Regarding claim 6, Vangeel and Bandara disclose the method of claim 1. 
Vangeel further discloses wherein prior to the receiving, the method further comprises:
receiving a mobile credential from a user device; (Vangeel, [0248] & [0216], describes receiving a user ID and password [mobile credential] from a smartphone)
denying the mobile credential; (Vangeel, [0248] describes denying the user ID and password from the smartphone)
transmitting the denial to the user device; (Vangeel, [0248] & [0216] describes sending the denial to the smartphone as a notification)
receiving a previous action request with no token to adjust a building device from a user device; (Vangeel, [0236], [0216] & [0231] describes receiving a previous action request with no token to adjust the lighting system from a smartphone) and
denying the previous action request, (Vangeel, [0248] & [0216] describe denying the previous request to dim the lighting system [action request]). 

Regarding claim 7, Vangeel and Bandara disclose the method of claim 6, further comprising:
	denying the action request and not adjusting the building device when previous action request has been denied, (Vangeel, [0248], [0216], [0238]-[0239] describes denying the action request and not adjusting the lighting when the previous action request was denied)

Regarding claim 8, claim 8 is directed building control system. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 9, claim 9 is directed to the building control system of claim 8. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 10, claim 10 is directed to the building control system of claim 9. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 11, claim 11 is directed to the building control system of claim 9. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 13, claim 13 is directed to the building control system of claim 8. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Regarding claim 14, claim 14 is directed to the building control system of claim 8. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to a computer program product tangibly embodied on a computer readable medium. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Regarding claim 16, claim 16 is directed to the computer program product of claim 15. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 17, claim 17 is directed to the computer program product of claim 16. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is directed to the computer program product of claim 16. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 20, claim 20 is directed to the computer program product of claim 15. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vangeel et al ("Vangeel," US 20160095189) in view of Bandara et al (“Bandara,” “Access Control Framework for API-Enabled Devices in Smart Buildings,” The 22nd Asia-Pacific Conference on Communications (APCC2016), Pages 210-217) and further in view of Suryavanshi et al ("Suryavanshi," US 20150141005). 

Regarding claim 5, Vangeel and Bandara disclose the method of claim 1. 
Vangeel further discloses wherein prior to the receiving, the method further comprises:
receiving a mobile credential from a user device; (Vangeel, [0248]; [0216], describes receiving a user ID and password [mobile credential] from a smartphone)
authorizing the mobile credential; (Vangeel, [0248] & [0216] describes verifying the user ID and password from the smartphone)
mapping a building device list at the current position, the building device list including one or more building devices adjustable at the current position; (Vangeel, [0133], [0139] & [0149] describes mapping of devices such as luminaries, sensors and controllers to a physical location; a list of devices including one or more lights adjustable based on location)
Bandara further discloses generating a token for use with each building device; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
transmitting the token and the building device list to the user device; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header” and sent to the user device).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
receiving a previous action request with the token to adjust a building device from a user device; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
validating the token with the building device; (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
and adjusting the building device when the token has been validated, (Bandara, Page 214, FIG 5 & Left Column, Last Paragraph, Once the token is received, it is usable and reusable.  So the user will use the token with a smart device which can be sensors, actuators, air conditioners, lightings, elevators and smart meters; (Step 3 of section IV “The access token is attached to HTTP request in a new field of HTTP Header”).  The device will verify (Steps 4 and 5 of section IV “access control manager verifies the legitimacy of the token with the public key of the authentication manager”), and will adjust building device when token is valid (step 6 of section IV “evaluation result is Permit, the resource server executes and reply the request” from the requests in Step 3 (GET/PUT)).  [i.e. when the token is used more than once to control the building device, then the token is from a previous action since the same token is being used corresponds to for the obtaining a token from a previous action; also see Pages 214, Right Column, Last Paragraph and Page 215, Left Column, First Paragraph that describes FIG 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bandara with
the method and system of Vangeel to include generating a token for use with each building device; transmitting the token and the building device list to the user device; receiving a previous action request with the token to adjust a building device from a user device; validating the token with the building device; and adjusting the building device when the token has been validated. One would have been motivated to provide an access control framework for API-enabled devices in smart buildings where devices may be attached or removed dynamically (Bandara, Page 217, Left Column, Last Paragraph).
Vangeel and Bandara fail to explicitly disclose determining a current position of the user device. 
However, in an analogous art, Suryavanshi discloses determining a current position of the user device (Suryavanshi, [0078] describes determining a current GPS position of the mobile device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suryavanshi with the method and system of Vangeel and Bandara to include determining a current position of the user device. One would have been motivated to perform scanning operations to find available wireless network access points (Suryavanshi, [0078]). 

Regarding claim 12, claim 12 is directed to the building control system of claim 8. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 19, claim 19 is directed to the computer program product of claim 15. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES R TURCHEN/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

/JAMES J WILCOX/Examiner, Art Unit 2439